Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
    )    No. 08-03-00192-CV
)
                                                                             )Appeal from
IN THE MATTER OF:                                       ) 
)       65th District Court
V.H., a Juvenile                                                   )
)  of El Paso County, Texas
)
)          (TC# 99,01122)

MEMORANDUM OPINION

            V.H., a juvenile, appeals from the juvenile court’s disposition order placing him on probation
and sending him to the Challenge Program.  We affirm.
            Appellant’s court-appointed counsel has filed a brief in which she has concluded that the
appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct. 2094,
18 L. Ed. 2d 1377 (1967), by advancing contentions which counsel says might arguably support the
appeal.  See High v. State, 573 S.W.2d 807 (Tex.Crim.App. 1978);  Currie v. State, 516 S.W.2d 684 
(Tex.Crim.App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous v. State,
436 S.W.2d 137 (Tex.Crim.App. 1969).  The procedures established in Anders apply to juvenile
appeals.  In re D.A.S., 973 S.W.2d 296, 297 (Tex. 1998).  
            A copy of counsel’s brief has been delivered to V.H., and he has been advised of his right
to examine the appellate record and file a pro se brief.  No pro se brief has been filed.   
            We have carefully reviewed the record and counsel’s brief, and agree that the appeal is
wholly frivolous and without merit.  Further, we find nothing in the record that might arguably
support the appeal.  A further discussion of the arguable ground advanced in counsel’s brief would
add nothing to the jurisprudence of the state.  The judgment is affirmed.
 
August 5, 2004                                                            
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.